DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-28 are canceled.
Claims 29-48 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 09/07/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/05/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/05/2020 as modified by the amendment filed on 09/07/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,861,047 has been reviewed and has been placed in the file. 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 29-48 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 29. (Previously Presented) A computer-implemented method for accessing first party Internet cookies, the method including: receiving, from a user device, at an online publisher server, a request for content; transmitting, from the online publisher server to 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Neal et al., 2006/0282327, Goldspink et al., 2009/0024737, Webster et al., 2008/0052392) teach the features as disclosed in Final Rejection of parent application 16/117,275 (dated 01/10/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
transmitting, from the online publisher server to the user device, in response to the request for content, the content and code for an ad call, the ad call defining a plurality of server calls to a plurality of subdomains of a first party domain, each of the plurality of subdomains being associated with cookies set by first parties; receiving, from the user device, at an ad network pixel server, a plurality of server calls, each of the plurality of server calls being initiated by the ad call, to the plurality of subdomains of the first party domain associated with cookies set by first parties, and the plurality of server calls including requests for content from a plurality of subdomains of first party domains; receiving, from the user device, at the ad network pixel server, a request for one or more subdomains of the plurality of subdomains of first party domains; checking, on the user device, for an Internet cookie associated with each of the one or more requested subdomains; and transmitting, to the user device from the ad network pixel server, one of (i) a pixel image and cookie data, in a case in which the user device stores an Internet cookie for a requested subdomain, of the one or more requested subdomains, and (ii) a broken image, in a case in which the user device does not store an Internet cookie for a requested subdomain, of the one or more requested subdomains.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 09/07/2021, pgs. 10-23), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Alice, Mayo, Core Wireless, McRO, etc…). 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tracking Multiple Domains - Google Analytics (Year: 2009).
Tracking Sub Domains with Google Analytics - Analytics Talk (Year: 2008)
Anonymous: “Advertising – Policies & Principles – Google”, 5 February 2013, pages 1-2, XP055114316, retrieved from the Internet: URL:http://web.archive.org/web/2013020565651/htpp://www.google.com/policies/technologies/ads/ [retrieved on 2021-05-27] (hereinafter Google).
Regarding Claim 29. Google teaches A computer-implemented method for accessing first party Internet cookies, the method including: receiving, from a user device, at an online publisher server, a request for content (see sections "How Google uses cookies in advertising" and "Our advertising cookies" on page 1 - "Many websites, such as new sites and blogs, partner with Google to show ads to their visitors."; "When you visit a page that uses one of these products, either on one of Google's sites[ ... ] various cookies may be sent to your browser." - thus, a request for an electronic advertisement or an Internet cookie is implicit); transmitting, from the online publisher server to the user device, in response to the request for content, the content and code for an ad call, the ad call defining a plurality of server calls to a plurality of subdomains of a first party domain, each of the plurality of subdomains being associated with cookies set by first parties (see section "Our advertising cookies" on page 1 - "When you visit a page that uses one of these products, either on one of Google's sites[ ... ] various cookies may be sent to your browser. These may be sent from a few different domains, including google.com"); 
Neal et al., US 2006/0282327: (See at least ¶19, Fig. 5; ¶29, “first party access to a cookie;” and ¶30, “various methods;” ¶59, “A general purpose computing device . . . includes a processing unit;” ¶61, “The hard disk drive, magnetic disk drive, and optical disk drive .... provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for the computer.”) (See at least Abstract, “user is browsing a publisher's web site with an advertisement served by an adserver . . . a first-party cookie ... the cookies can still be read by the adserver;” ¶21, “an advertiser provides access to one of its sub-domains to an adserver;” ¶29, “the adserver is assigned a sub-domain of the advertiser’s domain . . . the user has previously made a purchase on a web site published by the advertiser, the advertiser site may have set a cookie on the user’s browser;” ¶35, “a web site . .. that the browser... is viewing at a given time;” ¶36, “a user directs her web browser to.” Examiner interprets user is browsing a publisher's web site with an advertisement served by an adserver to mean that publisher’s web site and adserver received a request for an advertisement and served the advertisement to the user browser. Examiner interprets Examiner interprets ‘setting a cookie,’ as understood in the art, to mean that an internet cookie is requested and sent to the browser operating on a user device. Examiner interprets ‘a first-party cookie that can still be read by the ad server’ to mean ‘an Internet cookie accessible by the ad server despite having the subdomain of the advertiser domain.’) (see at least ¶¶3-4, 6, referencing browser functionality in requesting content and setting cookies; ¶22, “some time later, when the browser accesses the publisher web site that contains advertisements served by the adserver, the browser sends the advertiser’s cookie to the adserver and requests an advertisement;” ¶23, “both the advertiser and the adserver read and write to the same cookies;” ¶24, “the adserver can serve advertisements from one or more other companies (or fourth parties);” ¶27, “the one or more of the cookies set by the publisher is forwarded to the publisher along with the request;” ¶29, “The browser then sends a copy of the cookie set by the advertiser to the adserver along with a request for content for the banner advertisement;” and ¶32, “The adserver receives the request to serve the advertiser banner;” Fig. 1, ¶¶27-28 and Fig. 2, ¶35, ¶33 regarding multiple ads from one publisher; ¶¶38-41, multiple publishers each with multiple ad domains. Examiner interprets requests for content to mean the user requesting content. Examiner interprets function of cookie setting to be done by industry standard means of HTTP or scripting code, such as JavaScript, and as such the use of such process is inferred in any art describing setting of a cookie on a client device.) (see at least ¶32, “the adserver receives and reads a cookie accompanying a browser request.” Examiner interprets browser request to be associated with the user. Examiner interprets that all ‘cookies,’ as conventionally understood in the art, are stored on user devices.)
Goldspink et al., US 2009/0024737: (See at least Abstract, “setting cookies on client devices . . . generate a first party cookie;” ¶7; ¶9; ¶41; ¶85; ¶¶100-101; ¶104, “tying together information collected . . . concerning the user’s interactions with websites hosted on the different web servers . . . and therefore located in different domains;” ¶109; ¶116; ¶122; Fig. 2.)
Webster et al., US 2008/0052392: (See at least ¶36, “Script 120 may set and read cookies;” ¶¶47-54 specifically disclosing scripts used to set cookies and pixel tags; ¶53, “Script 120 (e.g., implemented in javascript) may be used to set cookies 122 and/or 123. Because the javascript is hosted on the same domain as client 112, the cookies are, by default, first party cookies.” Examiner interprets italicized portion of the recitation to be non-functional descriptive or intended use material, which is accorded commensurate patentable weight.  Examiner construes the sample scripts to be code for a universal ad call configured to cause a browser of the user to set and / or read first-party cookies.)
Tarafdar et al., US 2014/0164447. Cookie synchronization and acceleration of third-party content in a web page.
Subramanian et al., US 2010/0094704. Method and system for displaying internet ad media using etags.
Casteel et al., US 2010/0145960. Cookie Derivatives.
Butler et al., US 2006/0265495. First-party cookie for tracking web traffic.



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682